                  Case 5:20-cv-01990-NC Document 18 Filed 04/29/20 Page 1 of 3



 1    MARK S. POSARD (SBN: 208790)
      mposard@grsm.com
 2    SCOTT M. MCLEOD (SBN: 242035)
      smcleod@grsm.com
 3    GORDON REES SCULLY MANSUKHANI, LLP
      3 Park Center Drive, Suite 200
 4    Sacramento, CA 95825
      Telephone: (916) 565-2900
 5    Facsimile: (916) 920-4402
 6
      Attorneys for Defendants
 7    HYATT CORPORATION,
      JOIE DE VIVRE HOSPITALITY LLC
 8    (as Successor In Interest to Defendant CVR SERVICE LLC)
 9    and COMMUNE HOTELS AND RESORTS LLC

10
                                   UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
13   BRIAN REEVES, as an individual and on           Case No. 5:20-cv-01990-NC
     behalf of all others similarly situated,
14                                                   STIPULATION AND ORDER TO
                     Plaintiff,                      REMAND MATTER TO STATE COURT
15
16          vs.

17   HYATT CORPORATION, a Delaware
     corporation doing business as Carmel Valley
18   Ranch; CV RANCH L.P., a Delaware limited
19   partnership doing business as Carmel Valley
     Ranch Resort L.P.; CVR SERVICES, LLC, a
20   business organization, form unknown; CVR
     SERVICE, LLC, a Delaware limited liability
21   company; COMMUNE HOTELS AND
22   RESORTS, LLC, a Delaware limited liability
     company; JOIE DE VIVRE – ORCHARD
23   HOTEL, LLC, a business organization, form
     unknown; and DOES 1 through 50, inclusive,
24
25                   Defendants.

26
27
28

                                                   -1-
                    STIPULATION AND ORDER TO REMAND MATTER TO STATE COURT
              Case 5:20-cv-01990-NC Document 18 Filed 04/29/20 Page 2 of 3



 1          Plaintiff BRIAN REEVES and Defendants HYATT CORPORATION, JOIE DE
 2   VIVRE HOSPITALITY LLC (as Successor In Interest to Defendant CVR SERVICE LLC)
 3   and COMMUNE HOTELS AND RESORTS LLC (collectively, “Removing Defendants”)
 4   hereby stipulate to remand this matter to state court as follows:
 5          WHEREAS, Plaintiff commenced the above action by filing his Complaint in the
 6   Superior Court of California, County of Monterey, entitled Brian Reeves, as an individual and
 7   on behalf of all others similarly situated vs. Hyatt Corporation, et al., Case No. 19CV004915
 8   (the “State Action”).
 9          WHEREAS, Plaintiff asserts one cause of action under the Private Attorneys General
10   Act (“PAGA”), seeking penalties under the California Labor Code.
11          WHEREAS, the Removing Defendants removed the State Action to this Court on or
12   about March 23, 2020.
13          WHEREAS, the Removing Defendants Answered the Complaint on or about March
14   27, 2020.
15          WHEREAS, after meeting and conferring, Plaintiff and Removing Defendants agree to
16   remand the matter to the Superior Court of California, County of Monterey.
17          WHEREAS, Defendant CV RANCH L.P., who consented to the removal, consents to
18   the remand, as shown by the consent attached hereto as Exhibit A.
19          NOW, THEREFORE, the Parties hereby stipulate and agree that this matter be
20   remanded to the Superior Court for the State of California, County of Monterey.
21          IT IS SO STIPULATED.
22   DATED: April 28, 2020                        GORDON REES SCULLY MANSUKHANI LLP
23
                                                        /s/ Scott M. McLeod
24                                                By:_____________________________________
                                                        Scott M. McLeod
25                                                      Attorney for Defendants
                                                        HYATT CORPORATION, JOIE DE
26
                                                        VIVRE HOSPITALITY LLC (as Successor
27                                                      In Interest to Defendant CVR SERVICE
                                                        LLC) and COMMUNE HOTELS AND
28                                                      RESORTS LLC

                                                     -2-
                  STIPULATION AND ORDER TO REMAND MATTER TO STATE COURT
              Case 5:20-cv-01990-NC Document 18 Filed 04/29/20 Page 3 of 3



 1
     DATED: April 27, 2020                         DIVERSITY LAW GROUP, P.C.
 2
 3
                                                   By: _/s/ Larry W. Lee___________________
 4                                                        Larry W. Lee
                                                          Mai Tulyathan
 5
                                                          Attorneys for Plaintiff and Aggrieved
 6                                                        Employees

 7
 8
 9   Pursuant to Local Rule 5-1(i)(3), filer attests that all signatories listed, and on whose behalf the
     filing is submitted, concur in the filing’s content and have authorized the filing.
10
11
                                                  ORDER
12
           PURSUANT TO STIPULATION, IT IS SO ORDERED:
13
14                                                               S DISTRICT
                                                              ATE           C
     Dated: April 29, 2020                                   T
15
                                                                                       O
                                           HON. NATHANAEL M. COUSINS
                                                        S




                                                                                        U
                                                       ED




                                           U.S. MAGISTRATE JUDGE
                                                                                         RT
                                                   UNIT




16                                                                        TED
                                                                     GRAN
                                                                                                R NIA
17
                                                                                            s
                                                                                M. Cousin
                                                   NO




18                                                                    thanael
                                                             Judge Na
                                                                                                FO
                                                     RT




                                                                                            LI




19                                                          ER
                                                       H




                                                                                       A




                                                                 N                      C
                                                                                   F
20                                                                   D IS T IC T O
                                                                           R
21
22
23
24
25
26
27
28

                                                      -3-
                  STIPULATION AND ORDER TO REMAND MATTER TO STATE COURT
